Order denying defendant’s motion for summary judgment unanimously affirmed, with ten dollars costs and disbursements to the plaintiff. Order denying plaintiff’s motion for leave to serve an amended complaint unanimously reversed, with ten dollars costs and disbursements to the plaintiff, and the said motion granted on payment of twenty-five dollars costs to the defendant. *816A party to an action should be permitted to put his pleading in such form as will enable him to have determined at the trial every question affecting his interest in the subject matter of the litigation. (Washington Life Ins. Go. v. Scott, 119 App. Div. 847.) The sufficiency of the proposed amended pleading is not necessarily involved, and is not passed on. Present — Martin, P. J., Townley, Untermyer, Dore and Callahan, JJ.